                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
              Plaintiff,                                  )
    vs.                                                   )
ANTHONY LOVON DIXON                                       ) Case No. 15-03052-01-CR-S-RK
                                                          )
              Defendant.                                  )



           ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE

       For good and sufficient cause, as shown by the U.S. Probation Office in its memorandum
of December 20, 2018, and a hearing having been waived by defendant, it is hereby ORDERED
that the following be added to the conditions of supervised release for Anthony Lovon Dixon:

       The defendant shall be monitored by the form of location monitoring
       indicated below for a period of 90 days and shall abide by all technology
       requirements:

              Location Monitoring Technology at the Discretion of the Officer

       This form of location monitoring technology shall be utilized to monitor the
       following restriction on the defendant’s movement in the community as well
       as other court-imposed conditions of release:

       You are restricted to your residence at all times except for employment,
       education, religious services, medical, substance abuse, mental health
       treatment, attorney visits, court appearances, court-ordered obligations, or
       other activities as preapproved by the officer (Home Detention).

       The participant shall pay all or part of the costs of participation in the
       location monitoring program as directed by the court and/or the probation
       officer.

                                                               s/ Roseann A. Ketchmark
                                                          ROSEANN A. KETCHMARK
                                                            U.S. DISTRICT JUDGE


Dated at Kansas City, Missouri, this    20th                  day of December         , 2018.



          Case 6:15-cr-03052-RK Document 40 Filed 12/20/18 Page 1 of 1
